Holmes, J.
The mere fact that adjoining portions of a substantially straight thoroughfare have different names is no more conclusive against their being parts of the same street, within St. 1882, c. 220, than the fact that a building is numbered on one street is conclusive against its being on another, within the same act. See Commonwealth v. Whelan, 134 Mass. 206, 210. So as to the date when the several parts were laid out. The question of sameness must be determined with reference to the particular facts, of which the configuration of the way is the most important. Doubtful cases near the line may be for the jury; but we feel competent to say that this was one street without their aid. Exceptions overruled.